                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MISSOURI
                         WESTERN DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )   No. 01-00253-01-CR-W-ODS
                                        )
ROBERT R. COURTNEY,                     )
                                        )
      Defendant.                        )

     REPLY TO GOVERNMENT’S RESPONSE TO MOTION FOR
                 REDUCTION IN SENTENCE

      Robert R. Courtney (“Courtney”), by and through the undersigned

counsel, respectfully submits this Reply to the Government’s Response in

Opposition to Courtney’s Motion for Reduction in Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A). In support thereof, Courtney offers the following:

      As a threshold matter, the Government quickly points out that the

Bureau of Prisons (“BOP”) was set to release Courtney to home confinement

under the CARES Act; however, Courtney’s release was canceled as the

proposed home release plan was no longer an available option. (Docket Entry

179 at 2). What the Government neglects to state is the reason why

Courtney’s early release to home confinement was canceled–the numerous

threats Courtney’s family received when news of his release under the

CARES Act was inexplicably made public. It was only after Courtney’s family

feared for their and Courtney’s safety that Courtney’s release under the

CARES Act was delayed.
      Nonetheless, the fact that Courtney was set to be released to home

confinement by the BOP speaks volumes to the merits of the instant motion.

Under the CARES Act, inmates must meet specific qualifications set by the

Attorney General including1:

      1. The age and vulnerability of the inmate to COVID-19, in accordance
      with the Centers for Disease Control and Prevention (CDC) guidelines;

      2. The security level of the facility currently holding the inmate, with
      priority given to inmates residing in low and minimum security
      facilities;

      3. The inmate's conduct in prison, with inmates who have engaged in
      violation or gang-related activity in prison or who have incurred a BOP
      violation within the last year not receiving priority treatment under
      this Memorandum;

      4. The inmate's score under PATTERN, with inmates who have
      anything above a minimum score not receiving priority treatment
      under this Memorandum;

      5. Whether the inmate has a demonstrated and verifiable re-entry plan
      that will prevent recidivism and maximize public safety, including
      verification that the conditions under which the inmate would be
      confined upon release would present a lower risk of contracting
      COVID-19 than the inmate would face in his or her BOP facility;

      6. The inmate's crime of conviction, and assessment of the danger
      posed by the inmate to the community. Some offenses, such as sex
      offenses, will render the inmate ineligible for home detention. Other
      serious offenses should weigh more heavily against consideration for
      home detention.

Each of these factors weighs heavily on the factors enumerated under 18

U.S.C. § 3553(a) and in support of granting Courtney § 3582(c)(1)(A) relief.

Furthermore, an order granting Courtney compassionate release could


1     https://www.bop.gov/coronavirus/faq.jsp



                                       2
reasonably be stayed until Courtney has a suitable release plan through the

BOP, which Courtney has since resubmitted.

      In addition, the Government speaks of the steps the BOP has taken to

mitigate the spread of the highly infection COVID-19 disease. While the BOP

has undoubtedly implemented certain measures, the numbers reported daily

by the BOP show a significant increase in the number of COVID-19 cases

over the last month. When Courtney submitted his Supplemental

Suggestions in Support, the BOP reported a total of 2,163 federal inmates

and 190 staff members who had tested positive for COVID-19. (DE 178 at 12).

As of July 28, 2020, those numbers have skyrocketed to 4,021 federal inmates

and 424 BOP staff members who have positive results for COVID-19.2 In less

than a month, the number of positive cases in the BOP has doubled.

Moreover, the BOP now reports at least 101 federal inmate deaths attributed

to COVID-19. Id.

      Despite the BOP’s efforts, COVID-19 is still running rampant

throughout federal prisons. Because of this:

      The number of courts agreeing that the COVID-19 pandemic
      constitutes an extraordinary and compelling reason for release still
      grows by the day. E.g., United States v. Johnson, No. CR H-96-176,
      2020 WL 3618682, at *3 (S.D. Tex. July 2, 2020); United States v.
      Young, No. 14-CR-30024-2, 2020 WL 3605025, at *2 (C.D. Ill. July 2,
      2020); United States v. Plank, No. 17-20026-JWL, 2020 WL 3618858,
      at *3 (D. Kan. July 2, 2020); United States v. Tillman, No. 12-CR-2024-
      CJW-MAR, 2020 WL 3578374, at *5 (N.D. Iowa June 30, 2020); United
      States v. Ollie, No. CR 1:12-09, 2020 WL 3469754, at *3 (W.D. Pa. June
      24, 2020); United States v. Williams, No. 06-CR-0143 (WMW/FLN),

2     https://www.bop.gov/coronavirus/ (last accessed July 28, 2020).



                                      3
      2020 WL 3097615, at *2 (D. Minn. June 11, 2020); United States v.
      Nazzal, No. 10-20392, 2020 WL 3077948, at *4 (E.D. Mich. June 10,
      2020); United States v. Mason, No. 317CR104CWRLRA3, 2020 WL
      3065303, at *2 (S.D. Miss. June 9, 2020); United States v. Conner, No.
      CR07-4095-LTS, ––– F.Supp.3d ––––, ––––, 2020 WL 3053368, at *7
      (N.D. Iowa June 8, 2020); United States v. Moore, No. 3:16-CR-00171-
      JO, 2020 WL 2572529 (D. Ore. May 21, 2020); United States v.
      Galloway, No. RDB-10-0775, 2020 WL 2571172 (E.D. Mich. May 21,
      2020); United States v. Parker, No. 2:98-cr-00749, ––– F.Supp.3d ––––,
      2020 WL 2572525 (C.D. Cal. May 21, 2020); United States v.
      Schneider, No. 14-CR-30036, 2020 WL 2556354, at *1 (C.D. Ill. May 20,
      2020); United States v. Hill, No. 3:19-cr-00038 (JAM), 2020 WL
      2542725 (D. Conn. May 19, 2020); United States v. Bright, No.
      2:15CR00015-005, 2020 WL 2537508 (W.D. Va. May 19, 2020); United
      States v. Bischoff, No. 17-cr-196-JD, ––– F.Supp.3d ––––, 2020 WL
      2561423 (D.N.H. May 18, 2020); United States v. Cotinola, No. 13-CR-
      03890-MV, 2020 WL 2526717, at *3 (D.N.M. May 18, 2020); United
      States v. Rountree, No. 1:12-CR-0308 (LEK), ––– F.Supp.3d ––––, 2020
      WL 2610923 (N.D.N.Y. May 18, 2020); United States v. Bess, No. 16-
      CR-156, ––– F.Supp.3d ––––, ––––, 2020 WL 1940809, at *9 (W.D.N.Y.
      Apr. 22, 2020); United States v. Smith, No. 12 CR. 133 (JFK), –––
      F.Supp.3d ––––, ––––, 2020 WL 1849748, at *4 (S.D.N.Y. Apr. 13,
      2020); United States v. Hernandez, No. 18 CR. 834-04 (PAE), –––
      F.Supp.3d ––––, ––––, 2020 WL 1684062, at *3 (S.D.N.Y. Apr. 2,
      2020); Rodriguez, ––– F.Supp.3d at ––––, 2020 WL 1627331, at
      *1; United States v. Jepsen, No. 3:19-CV-00073(VLB), ––– F.Supp.3d –
      –––, ––––, 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020); United
      States v. Campagna, No. 16 CR. 78-01 (LGS), ––– F.Supp.3d ––––, –––
      –, 2020 WL 1489829, at *1 (S.D.N.Y. Mar. 27, 2020).

United States v. Ledezma-Rodriguez, No. 3:00-CR-00071, 2020 WL 3971517,

at *6 (S.D. Iowa July 14, 2020).

      Courtney has demonstrated that 1) he has exhausted his remedies as

required by statute; 2) extraordinary and compelling circumstances warrant

a reduction; and 3) the § 3553(a) factors and U.S. Sentencing Guidelines

support a reduction in sentence. Based on the foregoing, Courtney

respectfully prays that the Court enters an Order granting Courtney’s motion




                                      4
and reducing his sentence to time served pursuant to 18 U.S.C.

§ 3582(c)(1)(A).



                                      Respectfully submitted,

                                      /s/ Jeremy Gordon
                                      Jeremy Gordon
                                      Jeremy Gordon, PLLC
                                      1848 Lone Star Road, Suite 106
                                      Mansfield, TX 76063
                                      Tel: 972-483-4865
                                      Fax: 972-584-9230
                                      Email: Jeremy@gordondefense.com
                                      TX Bar No. 24049810

                                      Counsel Pro Hac Vice for Courtney

                                      /s/ Kurt Benecke
                                      Kurt Benecke
                                      Law Office of Kurt Benecke
                                      333 W. 5th Street
                                      Joplin, MO 64801
                                      Tel: 417-540-3451
                                      Fax: 417-623-6635
                                      Email: kcbenecke@gmail.com

                                      Local Counsel for Courtney




                                     5
                      CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was duly served on all

counsel of record via the Court’s CM/ECF system this 29th day of July 2020.



                                       /s/ Jeremy Gordon




                                      6
